Dewey, J.
The positions urged on behalf of the defendant, that one of several joint creditors may discharge the entire demand, and that tenants in common must join in an action to recover damages for injuries to their estate, are well taken, and are fully maintained by the authorities cited. The further proposition, that an allowance for damages occasioned by the location of a highway must, in all cases, be made jointly to all the tenants in common, and more particularly that branch of this proposition, that any one of the tenants may, against the will of his cotenants, demand and receive the entire allowance made to all of them, will require to be further considered, when a case arises which makes an opinion upon that point necessary. Although the allowance for damages to such an estate be made for the whole estate, and estimated in one entire sum, yet there would seem to be no practical difficulty in also stating the names of the tenants in common, the amount of the interest of each, and the proportion to which he would be entitled. Such a mode of assessing damages would not conflict with any principles decided in the case of Merrill v. Inhabitants of Berkshire, 11 Pick. 269, *264although perhaps at variance with some of the remarks made m the opinion there stated. The right of tenants in common to have a jury to revise the damages awarded them hy the county commissioners may well be held to be a joint and not a several right, although the commissioners, after awarding an entire sum, proceed to state the proportionate share of each cotenant.
But the strong ground of defence is this, that Kellogg, the defendant’s testator, in receiving and paying over the money, acted merely as the agent of H. B. Boynton and C. B. Boynton ; that they ratified whatever he did ; and that, having received the money upon their order, and having paid over to > them the entire amount thus received, without notice from the plaintiff, Kellogg was discharged from all further liability.
Was Kellogg acting as the agent of the Boyntons in this whole matter ? Taking the language of the order, it is supposed by the counsel of the plaintiff, that it was restricted to the proportionate share of the Boyntons in the sum awarded. But the order contains no such terms. It is a request to pay to Kellogg “ whatever amount was allowed to us by the county commissioners, as damages done to the lands of Boyntons, by the alteration of the road,” &c. As the damages were allowed in one entire sum, and as the Boyntons were interested, as tenants in common, in each and every part of the land taken, it might be plausibly argued, that this order requested the payment of the whole amount allowed as damages. But we need not consider this point, as it is a sufficient ground of defence, that upon this order, and upon the call made by this order alone, and without any evidence of any other request made by Kellogg, the county treasurer paid over the whole sum received by Kellogg, as paid in compliance with this order, and that Kellogg paid over the same money, to the whole extent thus received, to the Boyntons. It is to be remarked that the order was for no particular sum, and there was nothing in the amount paid to Kellogg that gave him notice that he was receiving a sum greater than that covered by the order of the Boyntons, or that he was to *265retain any part of the sum which he so received, for any other person. It is true, that in the receipt given by Kellogg, he says it is “the sum allowed by the county to the within named Boyntons and Enoch Burrows ; ” and this is the only fact which has any tendency to charge Kellogg as holding any portion of this money for the plaintiff. But this is in a good degree neutralized by the entire language of the receipt. The question, it is to be remarked, is, whether upon the face of this instrument Kellogg admits the receipt of money which he was to retain for the sole and separate use of Burrows.
The language of the receipt is, “ received, Nov. 6, 1840, on this order, $108,” &c., referring to the order of the Boyntons before stated. This assumes that the money was properly payable to the Boyntons. Kellogg presented their order for money, for which they might draw, and in answer to the call made by that order he was paid $108 by the county treasurer; and this sum he immediately paid over to the Boyntons, without any notice from the plaintiff of his claim, or any request to retain a part of the same for him. Having paid over the money, under these circumstances, Kellogg was discharged from all further liability. If this money was properly drawn from the county treasury, upon the order of the Boyntons, the remedy of the plaintiff is to call upon the Boyntons for his proportionate share. If the Boyntons had no authority to draw the money from the county treasury, then no legal payment has been made by the county treasurer, and the plaintiff may enforce his claim against the county. Taking either view of the case, the defendant is not liable.
We consider the receipt of the sum of $108 by the Boyntons as a ratification of the act of Kellogg in receiving that sum upon their order, and that this constituted him their agent to that extent. And such subsequent assent obviates the objection to the supposed want of authority, on the original order, to receive the entire sum allowed as damages to all the tenants in common.
*266It was contended that the act of the Boyntons in drawing the order was a separation of the interest of the parties, and that the effect was to create an individual interest in the plaintiff in the balance allowed as damages, after deducting the Boyntons’ proportionate share. Such a result might have followed from the drawing of. an order upon the county treasurer, stating with precision that a certain proportionate share of the sum allowed for damages to the land of the Boyntons and Burrows belonged to the Boyntons, and requesting the payment of a certain precise amount, as such proportionate share of the Boyntons. Upon a payment made on such an order, it might be said that the common interest had been severed, and the proportionate share of Burrows vested in him individually. But the present case presents no such state of facts. The order was general, alluded to no proportionate share, and asked payment of no particular sum.

New trial granted.